UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
ABDUL W. U’DIN #353176 CASE NO. 6:19-CV-0528 SEC P
formerly known as Reginald T. Morris
VERSUS JUDGE ROBERT R. SUMMERHAYS
DEPUTY SHETTY, ET AL MAGISTRATE JUDGE WHITEHURST
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, determining that the findings are correct under the applicable law, and
noting the absence of objections to the Report and Recommendation in the record

IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff's civil rights complaint
filed pursuant to 42 U.S.C. §1983 be DISMISSED WITHOUT PREJUDICE pursuant to Fed.

R. Civ. P. 41(b).

  

. re ~
THUS DONE in Chambers on this \d day of | @ Lruay , 2020.

 

ROBERT R. SUMMERHAYS L/
UNITED STATES DISTRICT JUD
